Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/2022 has been entered.

Claim Rejections - 35 USC § 112
The amendment traverses the 112 rejections of claims 4 and 20, which are hereby withdrawn.

Claim Objections
Claim 2 objected to because of the following informalities:  
A comma is placed immediately before the period at the end of the claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0340154, “Kim”).   

Regarding claim 1, Kim discloses An electronic component comprising: a multilayer capacitor including a capacitor body and first and second external electrodes respectively disposed on opposing end surfaces of the capacitor body (Figs. 8-9, [0120], [0125]-[0127]; capacitor 210 is a multilayer capacitor including a capacitor body and first and second external electrodes 231a and 232a respectively disposed on opposing end surfaces of the capacitor body 210); 
and an electrostatic discharge (ESD) member disposed on a first side surface of the multilayer capacitor (Figs. 8-9, [0126]-[0127]; the ESD protection device 220, which includes the first and second electrodes 241 and 242, which are construed as the claimed “emission electrodes,” and the discharging part 240, is disposed on a first side surface of the multilayer capacitor 210),
wherein the ESD member includes: 
a substrate (Figs. 8-9, [0121], [0126]; ESD protection device 220 includes a substrate 270); 
first and second external terminals disposed on two ends of the substrate in a length direction of the substrate, respectively, to be connected to the first and second external electrodes, respectively (Figs. 8-9, [0120]-[0121], [0126]; end terminals 231b and 232b are disposed on two ends of the substrate 270 in a length direction respectively, to be connected to the external electrodes 231a and 232a, respectively); 
first and second emission electrodes disposed on a first surface of the substrate, extending from the first and second external terminals, respectively, and disposed to be spaced apart from each other (Figs. 8-9, [0128]; first and second electrodes 241 and 242 are first and second emission electrodes disposed on a first surface of the substrate 270, extending from the first and second external terminals 231b and 232b, respectively, and disposed to be spaced apart from each other); 
and an ESD function portion disposed on the first surface of the substrate to cover portions of the first and second emission electrodes (Figs. 8-9, [0127]; discharging part 240 is an ESD function portion disposed on the first surface of the substrate 270 to cover the side portions of the first and second emission electrodes 241 and 242),
wherein in a width direction of the substrate, a width of the first emission electrode is less than a width of the first external terminal and a width of the substrate, and a width of the second emission electrode is less than a width of the second external terminal and the width of the substrate (Figs. 8-9, [0120], [0125]-[0128]; first and second electrodes 241 and 242 are first and second emission electrodes, each having a width which is less than the width of the respective first and second external electrodes 231a and 232a and less than a width of the substrate 270, see Fig. 8).
This cited embodiment of Kim does not disclose the ESD member is disposed perpendicular to a mounting surface of the multilayer capacitor.
In a different embodiment, Kim discloses the ESD member is disposed perpendicular to a mounting surface of the multilayer capacitor ([0115], [0130]; the first and second electrodes 241 and 242 and the discharging part 240 may also be disposed adjacent to the capacitor 210).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Kim’s capacitor and ESD member with Kim’s alternate embodiment that the ESD member is disposed adjacent to the capacitor 210 instead of the ESD member being disposed in accordance with Figs. 8-9.  A person having ordinary skill in the art would reasonably interpret that Kim’s teaching that the ESD member can be disposed in a different configuration (e.g., adjacent to the capacitor) reads on this limitation.

Regarding claim 2, Kim discloses the claimed invention as applied to claim 1, above.
Kim discloses The electronic component of claim 1, wherein the first surface of the substrate faces the capacitor body (Figs. 8-9, [0128]; the first surface of the substrate 270 faces the capacitor body 210). 

Regarding claim 3, Kim discloses the claimed invention as applied to claim 1, above.
Kim discloses The electronic component of claim 1, wherein the ESD member further includes an encapsulation portion disposed on the first surface of the substrate to cover portions of the first and second emission electrodes other than the portions of the first and second emission electrodes covered by the ESD function portion (Figs. 8-9, [0128]; protection layer 250 is an encapsulation portion disposed on the first surface of the substrate 270 to cover portions of the first and second emission electrodes 241 and 242 other than the portions of the first and second emission electrodes 241 and 242 covered by the discharging part 240).

Regarding claim 4, Kim discloses the claimed invention as applied to claim 3, above.
Kim discloses The electronic component of claim 3, wherein one surface of each of the first and second external terminals and a surface of the encapsulation portion form one flat surface (Figs. 8-9, [0127]-[0128]; a bottom surface of each of the first and second external terminals 231b and 232b and a bottom surface of the protection layer 250 form a flat surface).

Regarding claim 5, Kim discloses the claimed invention as applied to claim 3, above.
Kim discloses The electronic component of claim 3, wherein one surfaces of the first and second external terminals are more convex than a surface of the encapsulation portion (Figs. 8-9, [0120]-[0121], [0126], [0128]; end terminals 231b and 232b have surfaces that are more convex that a surface of the protection layer 250 ).

Regarding claim 6, Kim discloses the claimed invention as applied to claim 1, above.
Kim discloses The electronic component of claim 1, wherein the substrate includes ceramics or printed circuit board (PCB) materials (Figs. 8-9, [0121]; the ESD protection device 220 includes the substrate 270 which is an alumina substrate which is a ceramic material).

Regarding claim 8, Kim discloses the claimed invention as applied to claim 1, above.
Kim discloses The electronic component of claim 1, wherein the ESD member includes an ESD member for a high voltage disposed on the first side surface of the multilayer capacitor (Figs. 8-9, [0121], [0126]; ESD protection device 220 is disposed on a first side surface of the capacitor 210. Examiner’s note: the term “an ESD member for a high voltage” is construed as an intended use of the apparatus, and is therefore interpreted to only require the ability to so perform.  In the case of a product claim, only the structure of the claim distinguishes over the prior art.  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987).  In this case, Kim’s ESD member can be used for a high voltage, therefore, this limitation reads on Kim.).
Kim does not disclose the ESD member is provided in plural, an ESD member disposed on the first side surface of the multilayer capacitor perpendicular to the mounting surface of the multilayer capacitor, an ESD member for a lower voltage disposed on a second side surface of the multilayer capacitor perpendicular to the mounting surface of the multilayer capacitor to face the ESD member for the high voltage.
In a different embodiment, Kim discloses another ESD member disposed on the top side of the capacitor 210 (Figs. 6-7, [0101]; another ESD protection device 220 is disposed on a top side surface of the capacitor 210 opposing the bottom side surface of the capacitor 210.  Examiner’s note: the term “an ESD member for a lower voltage” is construed as an intended use of the apparatus, and is therefore interpreted to only require the ability to so perform.  In the case of a product claim, only the structure of the claim distinguishes over the prior art.  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987).  In this case, Kim’s ESD member can be used for a lower voltage, therefore, this limitation reads on Kim.).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Kim’s electronic component with another ESD protection device, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Doing so would have predictably provided additional protection from over-voltage through the electrodes 241 and 241, as suggested by Kim at [0113].
In a different embodiment, Kim discloses the ESD member is disposed perpendicular to a mounting surface of the multilayer capacitor ([0115], [0130]; the first and second electrodes 241 and 242 and the discharging part 240 may also be disposed adjacent to the capacitor 210).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Kim’s capacitor and ESD member with Kim’s alternate embodiment that the ESD member is disposed adjacent to the capacitor 210 instead of the ESD member being disposed in accordance with Figs. 8-9.  A person having ordinary skill in the art would reasonably interpret that Kim’s teaching that the ESD member can be disposed in a different configuration (e.g., adjacent to the capacitor) reads on this limitation.

Regarding claim 9, Kim discloses the claimed invention as applied to claim 1, above.
Kim discloses The electronic component of claim 1, wherein the ESD member includes a varistor (Figs. 8-9, [0060], [0062]; the ESD protection device is a varistor).

Regarding claim 10, Kim discloses the claimed invention as applied to claim 1, above.
Kim discloses The electronic component of claim 1, wherein the capacitor body includes first and second surfaces opposing each other, third and fourth surfaces connected to the first and second surfaces and opposing each other, and fifth and sixth surfaces connected to the first and second surfaces, and connected to the third and fourth surfaces, and opposing each other (Figs. 1-2, [0042]; capacitor 210 includes six surfaces, the first and second surfaces are the respective top and bottom surfaces, the third and fourth surfaces are the respective end surfaces, and the fifth and sixth surfaces are the respective side surfaces), 
and one end portions of first and second internal electrodes are in contact with the third and fourth surfaces, respectively (Figs. 1-2, [0051]; end portions of the first and second internal electrodes 121 and 122 are in contact with the third and fourth surfaces of the capacitor 210), 
and the first and second external electrodes include, respectively, first and second connection portions disposed on the third and fourth surfaces of the capacitor body, respectively (Figs. 8-9, [0120], [0125]-[0127]; the first and second external electrodes 231a and 232a include, respectively, first and second connection portions disposed on the third and fourth surfaces of the capacitor body 210, respectively), 
and first and second band portions extending from the first and second connection portions to portions of the first, second, fifth, and sixth surfaces of the capacitor body, respectively, and connected to the first and second external terminals, respectively (. 8-9, [0120], [0125]-[0127]; the first and second external electrodes 231a and 232a include respective extending band portions to portions of the top, bottom, and side surfaces of the capacitor 210, and connected to the first and second external electrodes 231a and 232a, respectively).

Regarding claim 11, Kim discloses the claimed invention as applied to claim 1, above.
Kim discloses The electronic component of claim 1, wherein the substrate includes ceramics or printed circuit board (PCB) materials (Figs. 8-9, [0121]; the ESD protection device 220 includes the substrate 270 which is an alumina substrate which is a ceramic material).

Regarding claim 12, Kim discloses A board having an electronic component, comprising: a multilayer capacitor including a capacitor body and first and second external electrodes respectively disposed on opposing end surfaces of the capacitor body (Figs. 1-2, 8-9, 14, [0120], [0125]-[0127], [0195]; printed circuit board 610 has a capacitor 210 which is a multilayer capacitor including a capacitor body and first and second external electrodes 231a/233 and 232a/233 respectively disposed on opposing end surfaces of the capacitor body 210 ); 
an electrostatic discharge (ESD) member disposed on a first side surface of the multilayer capacitor (Figs. 8-9, [0121], [0126]; ESD protection device 220 is disposed on a first side surface of the multilayer capacitor body 210)
and an insulating substrate and first and second electrode pads disposed on an upper surface of the insulating substrate to be spaced apart from each other (Fig. 14, [0195]; printed circuit board 610 is an insulating substrate and two electrode pads 621 and 622 disposed on an upper surface of the insulating substrate to be spaced apart from each other), 
wherein the first external electrode and the first external terminal are bonded to the first electrode pad by a solder in a state in which they are connected to each other, the second external electrode and the second external terminal are bonded to the second electrode pad by a solder in a state in which they are connected to each other (Fig. 14, [0197]; the external electrodes 231a/233 and 232a/233 are bonded to the respective electrode pads 621 and 622 by solder 630),
wherein the ESD member includes: 
a substrate (Figs. 8-9, [0121], [0126]; ESD protection device 220 includes a substrate 270); 
first and second external terminals disposed on two ends of the substrate in a length direction of the substrate, respectively, to be connected to the first and second external electrodes, respectively (Figs. 8-9, [0120]-[0121], [0126]; end terminals 231b and 232b are disposed on two ends of the substrate 270 in a length direction respectively, to be connected to the external electrodes 231a and 232a, respectively); 
first and second emission electrodes disposed on a first surface of the substrate, extending from the first and second external terminals, respectively, and disposed to be spaced apart from each other (Figs. 8-9, [0128]; first and second electrodes 241 and 242 are first and second emission electrodes disposed on a first surface of the substrate 270, extending from the first and second external terminals 231b and 232b, respectively, and disposed to be spaced apart from each other); 
and an ESD function portion disposed on the first surface of the substrate to cover portions of the first and second emission electrodes (Figs. 8-9, [0127]; discharging part 240 is an ESD function portion disposed on the first surface of the substrate 270 to cover the side portions of the first and second emission electrodes 241 and 242),
wherein in a width direction of the substrate, a width of the first emission electrode is less than a width of the first external terminal and a width of the substrate, and a width of the second emission electrode is less than a width of the second external terminal and the width of the substrate (Figs. 8-9, [0120], [0125]-[0128]; first and second electrodes 241 and 242 are first and second emission electrodes, each having a width which is less than the width of the respective first and second external electrodes 231a and 232a and less than a width of the substrate 270, see Fig. 8).
This cited embodiment of Kim does not disclose the ESD member is disposed perpendicular to a mounting surface of the multilayer capacitor.
In a different embodiment, Kim discloses the ESD member is disposed perpendicular to a mounting surface of the multilayer capacitor ([0115], [0130]; the first and second electrodes 241 and 242 and the discharging part 240 may also be disposed adjacent to the capacitor 210).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Kim’s capacitor and ESD member with Kim’s alternate embodiment that the ESD member is disposed adjacent to the capacitor 210 instead of the ESD member being disposed in accordance with Figs. 8-9.  A person having ordinary skill in the art would reasonably interpret that Kim’s teaching that the ESD member can be disposed in a different configuration (e.g., adjacent to the capacitor) reads on this limitation.

Regarding claim 13, Kim discloses An electronic component comprising: a multilayer capacitor including a capacitor body, a first external electrode having a first connection portion disposed on a first end surface of the capacitor body, and a second external electrode having a second connection portion disposed on a second end surface of the capacitor body opposing the first end surface in a first direction of the capacitor body (Figs. 8-9, [0120], [0125]-[0127]; capacitor 210 is a multilayer capacitor including a capacitor body and first and second external electrodes 231a and 232a respectively disposed on opposing end surfaces of the capacitor body 210, each having a respective connection portion disposed on the respective end surface in a length or first direction of the capacitor body), 
wherein the capacitor body comprises a plurality of dielectric layers and first and second internal electrodes alternately disposed in a second direction of the capacitor body with each of the dielectric layers interposed therebetween (Figs. 1-2, 8-9, [0048], [0050]; capacitor 210 comprises a plurality of dielectric layers 111 and first and second internal electrodes 121 and 122 are disposed in a width or second direction and alternate with each of the dielectric layers 111 interposed therebetween); 
the first internal electrodes are in contact with the first connection portion on the first end surface, and the second internal electrodes are in contact with the second connection portion on the second end surface (Figs. 8-9, [0120], [0125]-[0127]; the first and second internal electrodes 121 and 122 are in contact with the respective first and second connection portions on the respective end surface);
and an electrostatic discharge (ESD) member disposed on a first side surface of the multilayer capacitor perpendicular to the first and second end surfaces of the capacitor body and parallel to the second direction (Figs. 8-9, [0126]; ESD protection device 220 is disposed on a first side surface of the multilayer capacitor 210).
This cited embodiment of Kim does not disclose the ESD member is disposed perpendicular to the first and second end surfaces of the capacitor body and parallel to the second direction.
In a different embodiment, Kim discloses the ESD member is disposed perpendicular to the first and second end surfaces of the capacitor body and parallel to the second direction ([0115], [0130]; the first and second electrodes 241 and 242 and the discharging part 240 may also be disposed adjacent to the capacitor 210).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Kim’s capacitor and ESD member with Kim’s alternate embodiment that the ESD member is disposed adjacent to the capacitor 210 instead of the ESD member being disposed in accordance with Figs. 8-9.  A person having ordinary skill in the art would reasonably interpret that Kim’s teaching that the ESD member can be disposed in a different configuration (e.g., adjacent to the capacitor) reads on this limitation.

Regarding claim 14, Kim discloses the claimed invention as applied to claim 13, above.
Kim does not disclose another ESD member disposed on a second side surface of the multilayer capacitor opposing the first side surface.
In a different embodiment, Kim discloses another ESD member disposed on a second side surface of the multilayer capacitor opposing the first side surface (Figs. 6-7, [0101]; another ESD protection device 220 is disposed on a top side surface of the capacitor 210 opposing the bottom side surface of the capacitor 210).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Kim’s electronic component with another ESD protection device, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Doing so would have predictably provided additional protection from over-voltage through the electrodes 241 and 241, as suggested by Kim at [0113].

Regarding claim 15, Kim discloses the claimed invention as applied to claim 13, above.
Kim discloses The electronic component of claim 13, wherein the ESD member includes: a substrate (Figs. 8-9, [0121], [0126]; ESD protection device 220 includes a substrate 270); 
first and second external terminals disposed on two ends of the substrate in a length direction of the substrate, respectively, connected to the first and second external electrodes, respectively (Figs. 8-9, [0120]-[0121], [0126]; end terminals 231b and 232b are disposed on two ends of the substrate 270 in a length direction, respectively, connected to the external electrodes 231a and 232a, respectively); 
first and second emission electrodes disposed on a first surface of the substrate facing the capacitor body, extending from the first and second external terminals, respectively, and disposed to be spaced apart from each other (Figs. 8-9, [0128]; first and second electrodes 241 and 242 are first and second emission electrodes disposed on a first surface of the substrate 270 facing the capacitor body 210, extending from the first and second external terminals 231b and 232b, respectively, and disposed to be spaced apart from each other); 
and an ESD function portion disposed on the first surface of the substrate to cover portions of the first and second emission electrodes (Figs. 8-9, [0127]; discharging part 240 is an ESD function portion disposed on the first surface of the substrate 270 to cover portions of the first and second emission electrodes 241 and 242),
wherein in a width direction of the substrate, a width of the first emission electrode is less than that of the first external terminal, and a width of the second emission electrode is less than that of the second external terminal (Figs. 8-9, , [0120], [0125]-[0128]; first and second electrodes 241 and 242 are first and second emission electrodes, each having a width which is less than the width of the respective first and second external electrodes 231a and 232a, see Fig. 8).

Regarding claim 16, Kim discloses the claimed invention as applied to claim 15, above.
Kim discloses The electronic component of claim 15, wherein a thickness, in the second direction, of the first and second emission electrodes is smaller than a thickness, in the second direction, of the first and second external terminals disposed on the first surface of the substrate (Figs. 8-9, [0128]; a thickness of the first and second electrodes 241 and 242 in the width direction is smaller than a thickness in the width direction of the end terminals 231b and 232b disposed on the first surface of the substrate 270.  Examiner notes: claim 16 requires “a thickness, in the second direction,” which is the width direction of Kim’s substrate.).

Regarding claim 17, Kim discloses the claimed invention as applied to claim 15, above.
Kim discloses The electronic component of claim 15, wherein the ESD member further includes an encapsulation portion disposed on the first surface of the substrate to cover portions of the first and second emission electrodes other than the portions of the first and second emission electrodes covered by the ESD function portion (Figs. 8-9, [0128]; protection layer 250 is an encapsulation portion disposed on the first surface of the substrate 270 to cover portions of the first and second emission electrodes 241 and 242 other than the portions of the first and second emission electrodes 241 and 242 covered by the discharging part 240).

Regarding claim 18, Kim discloses the claimed invention as applied to claim 17, above.
Kim discloses The electronic component of claim 17, wherein each of the first and second external terminals disposed on a portion of the first surface of the substrate extends along a side surface of the substrate and extends further onto a portion of a second surface of the substrate opposing the first surface of the substrate (Figs. 8-9, [0120]-[0121], [0126]; end terminals 231b and 232b disposed on a top portion of the first surface of the substrate 270 extends along a side surface of the substrate 270 and extends further onto a portion of a second bottom surface of the substrate 270 opposing the first top surface of the substrate 270).

Regarding claim 21, Kim discloses the claimed invention as applied to claim 1, above.
Kim discloses The electronic component of claim 1, wherein the covered portions of the first and second emission electrodes are disposed between the ESD function portion and the substrate (Figs. 8-9, [0127]; discharging part 240 is an ESD function portion disposed on the first surface of the substrate 270 to cover the side portions of the first and second emission electrodes 241 and 242, the covered side portions are disposed between the top portion of the discharging part 240 and the substrate 270).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 18, above, in view of Park et al. (US 2018/0144868, “Park”).
 
Regarding claim 19, Kim discloses the claimed invention as applied to claim 18, above.
Kim does not disclose the substrate includes an increased-thickness portion at a center portion of the substrate, and the first and second external terminals extending onto the second surface of the substrate contact opposing side surfaces of the increased-thickness portion, respectively.
Park discloses the substrate includes an increased-thickness portion at a center portion of the substrate, and the first and second external terminals extending onto the second surface of the substrate contact opposing side surfaces of the increased-thickness portion, respectively (Figs. 12, 17, [0084], [0086], [0098]; insulating layer 150 is a substrate which includes an increased-thickness portion at a center portion of the insulating layer 150, and the electrodes 132/132 and via electrodes 421/422 extend onto the second surface of the insulating layer 150 and  contact opposing side surfaces of the increased-thickness portion, respectively).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Kim’s capacitor and ESD member with Park’s increased-thickness portion in order to reduce the piezoelectric vibrations transferred to the substrate, thereby reducing acoustic noise, as suggested by Park at [0098].

Regarding claim 20, Kim in view of Park discloses the claimed invention as applied to claim 19, above.
Kim discloses one surface of each of the first and second external terminals, disposed on the first surface of the substrate, is coplanar with a surface of the encapsulation portion (Figs. 8-9, [0120]-[0121], [0126]; end terminals 231b and 232b are disposed on the top surface of the substrate 270, is coplanar with a surface of a portion of the protection layer 250).
Kim does not disclose another surface of each of the first and second external terminals, disposed on the second surface of the substrate, is coplanar with a surface of the increased-thickness portion.
Park discloses another surface of each of the first and second external terminals, disposed on the second surface of the substrate, is coplanar with a surface of the increased-thickness portion (Figs. 12, 17, [0084], [0086], [0098]; another surface of the electrodes 132/132 and via electrodes 421/422, disposed on the bottom surface of the insulating layer 150, is coplanar with a surface of the increased-thickness portion).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Kim’s capacitor and ESD member, as modified by Park, with Park’s increased-thickness portion in order to reduce the piezoelectric vibrations transferred to the substrate, thereby reducing acoustic noise, as suggested by Park at [0098].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STANLEY TSO/Primary Examiner, Art Unit 2847